Citation Nr: 1825280	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  15-00 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for migraine headaches; and if so, whether the reopened claim should be granted.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for white matter disease.

4. Entitlement to service connection for pes planus. 

5. Entitlement to an initial compensable rating for a left lower extremity residual scar.  

6. Entitlement to an initial rating in excess of 20 percent for left lower extremity peripheral neuropathy.

7. Entitlement to a compensable rating for multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324.
REPRESENTATION

Veteran represented by:	Jan D. Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran had active air service from August 1967 to August 1971.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.      

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2017 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

In an October 2014 decision, the Veteran was assigned a 20 percent rating, effective June 3, 2010, for service-connected lower left extremity peripheral neuropathy.  Because the Veteran is presumed to seek the maximum available benefits, this issue remains on appeal.  However, the Board has limited its consideration accordingly.

The issue of entitlement to an initial rating in excess of 20 percent for left lower extremity peripheral neuropathy is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1. At the October 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claims of entitlement to service connection for white matter disease and pes planus, and of entitlement to a compensable rating for multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324.  

2. A January 1979 rating decision denied entitlement to service connection for headaches.  

3. The evidence received since the January 1979 rating decision is new and raises a reasonable possibility of substantiating the claim for entitlement to service connection for migraine headaches.

4. The Veteran's migraine headaches had their onset during active service.

5. The Veteran has PTSD that is etiologically related to in-service events.  

6. The Veteran's left lower extremity residual scar is painful.     
  








CONCLUSIONS OF LAW

1. The criteria for withdrawal of the issue of entitlement to service connection for white matter disease have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for withdrawal of the issue of entitlement to service connection for pes planus have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3. The criteria for withdrawal of the issue of entitlement to a compensable rating for multiple non-compensable service-connected disabilities pursuant to 38 C.F.R. § 3.324 have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4. New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for headaches.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5. Migraine headaches were incurred in active service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

6. PTSD was incurred in active service.  38 U.S.C. § 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

7. The criteria for an initial rating of 10 percent, but not higher, for a lower left extremity residual scar have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.7, 4.118, Diagnostic Code 7804 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

At his October 2017 hearing before the Board, the Veteran withdrew his appeal regarding the issues of entitlement to service connection for white matter disease, entitlement to service connection for pes planus, and entitlement to a compensable rating for multiple non-compensable service-connected disabilities pursuant to 38 C.F.R. § 3.324.  As there remains no allegation of error of fact or law for appellate consideration regarding those issues, the Board does not have jurisdiction to review those claims.  Accordingly, the issues must be dismissed.

Claim to Reopen

In a January 1979 rating decision, the Veteran was denied entitlement to service connection for headaches on the basis that the Veteran experienced headaches prior to service and that such headaches were not aggravated by service.  The Veteran did not appeal that decision.  

The evidence that has been received since the January 1979 rating decision includes various VA medical records, VA examinations, as well as relevant lay statements. 

The Board finds that the above-mentioned evidence is new and material.  In this regard, it is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim.  Therefore, the claim of entitlement to service connection for migraine headaches is reopened.


Entitlement to Service Connection for Migraine Headaches

The Veteran asserts that his migraine headaches are related to his active service. 

Service treatment records (STRs) show that the Veteran was seen for complaints of headaches while in active service.  Moreover, the Board notes that the record is replete with the Veteran's complaints of headaches during and since active service.  Additionally, the Veteran has reported that he has continuously experienced headaches since his time in active service.  

In June 2016, the Veteran was afforded a VA examination.  The examiner diagnosed migraine headaches.  The examiner reported that the Veteran began having headaches as documented in his service medical records, which were considered tension headaches.  The examiner opined that the Veteran's migraine headaches were at least as likely as not related to his active service.  In this regard, the examiner noted that the Veteran had service medical record notations of headaches, and that the headaches have persisted since service.  The examiner reported that, although various physicians have given the Veteran different diagnoses, it is at least as likely as not that the Veteran began having severe headache pain while on active duty and that his current diagnosis represented a continuation of the symptoms noted while on active duty, as opposed to those noted prior to service.  

The Board finds that the June 2016 VA examination and opinion report is adequate because the examiner reviewed the claims file and discussed relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).   Moreover, the examiner discussed the prior opinions of other physicians and adequately explained why the Veteran's current migraine headaches are related to service.  Accordingly, the Board finds that the June 2016 VA examination and opinion report is the most probative evidence of record.  

Notably, the record reveals that the Veteran experienced headaches prior to his period of active service.  However, at his October 2017 hearing before the Board, the Veteran testified that such headaches were different from the headaches he experienced in service, in that the headaches prior to service were sporadic and caused minimal discomfort.  Whereas, the Veteran testified that the headaches he has experienced continually since service are of greater severity.  Moreover, as noted above, the June 2016 VA examiner reported that the headaches the Veteran began experiencing in service are of a different etiology than those the Veteran experienced prior to his period of active service.  

Here, the Veteran is competent to identify headaches, and his statements have been found credible.  In this regard, the Veteran has competently and credibly reported that he began experiencing his current form of headaches in service.  He has also competently and credibly asserted a continuity of relevant symptomatology since service.  Moreover, he has a current diagnosis of migraine headaches.  Further, the June 2016 VA examiner provided a positive nexus opinion with adequate supporting rationale.   

Therefore, the Board finds that the preponderance of the evidence is for the claim and entitlement to service connection for migraine headaches is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Entitlement to Service Connection for PTSD

The Veteran asserts that he developed PTSD as a result of his active service in the Republic of Vietnam.  The Board notes that the Veteran sustained shrapnel wounds while serving in the Republic of Vietnam.  Based on the Veteran's service, the Board concedes the presence of an in-service stressor.

In June 2016, the Veteran was afforded a VA mental health examination.  The examiner diagnosed PTSD, which he opined was productive of occupational and social impairment with deficiencies in most areas.  The examiner noted that the Veteran began having difficulty with anxiety, hypervigilance, anger management, and other related symptomatology shortly after returning from active service in the Republic of Vietnam.  Since that time, the Veteran has experienced anger management problems, self-isolation, and avoidance of social situations, amongst other things.  Based on these findings, the examiner opined that it was at least as likely as not that the Veteran's PTSD was related to his period of active service.  

The Board finds that the June 2016 VA examination and opinion report is adequate because the examiner reviewed the claims file and discussed relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The Board notes that a March 2011 VA examination opinion report indicates that the examiner was not able to state if the Veteran's mental health conditions were a result of service without resorting to speculation.   The Board finds that this opinion is inadequate, and thus is not afforded probative weight.  Therefore, the June 2016 VA examination and opinion report is the most probative evidence of record.  

The Board acknowledges that there is additional evidence of record that is against the claim.  However, the Board finds that the evidence discussed above is the most probative evidence of record.

Therefore, the Board finds that the preponderance of the evidence is for the claim and entitlement to service connection for PTSD is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Entitlement to an Increased Rating for a Left Lower Extremity Residual Scar

The Veteran asserts that his service-connected lower left extremity residual scar warrants a compensable disability rating.  

In December 2011, the Veteran was afforded a VA examination with regard to his left lower extremity residual scar.  The examiner reported that the Veteran had a superficial non-linear left lower extremity scar, which was unrelated to a burn, and that measured 7 square centimeters.  The examiner reported that the Veteran's scar was not painful or unstable.  Moreover, the examiner reported that the Veteran's scar did not result in limitation of function, and that there were no additional pertinent physical findings, complications, conditions, signs, or symptoms associated with the Veteran's scar.  

In August 2014, the Veteran was afforded an additional VA examination with regard to his left lower extremity residual scar.  The examiner noted that the Veteran had a well healed 9 centimeter linear scar located on his left lower extremity.  The Veteran reported that the pain and mass of the scar had increased since his last VA examination.  Moreover, the Veteran reported that he had sensitivity as well as neuroma related to the scar.  The examiner reported that the scar was not deep and that it did not result in limitation of function.  Further, the examiner reported that the scar was not unstable and that the scar was not due to a burn.  

At his October 2017 hearing before the Board, the Veteran testified that his left lower extremity scar was painful, and that it had been painful throughout the entire pendency of the appeal.  To that end, the Veteran testified that he did not wear tight socks, and occasionally did not wear shoes as to avoid pain from the scar.  The Veteran acknowledged that the December 2011 VA examiner reported that the Veteran's scar was not painful.  However, the Veteran testified that his scar was painful at that time and that there must have been a misunderstanding at the time of the December 2011 VA examination.  

The Board finds that the Veteran is entitled to an initial rating of 10 percent for his service-connected left lower extremity residual scar.  In this regard, the Veteran has competently and credibly testified that his scar has resulted in pain throughout the period of appeal.  Therefore, an initial rating of 10 percent is warranted for the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2017).  

The Board finds that the Veteran would not be entitled to a higher rating under any other applicable diagnostic codes for the period of appeal.  In that regard, the evidence does not show that the Veteran's scar is unstable, deep, causes limited motion, or exceeds 12 inches.  Moreover, the evidence shows that the Veteran has one scar, and that it is unrelated to a burn.  Thus, the evidence of record demonstrates that the Veteran's left lower extremity residual scar is productive of the symptomatology associated with a 10 percent rating under Diagnostic Code 7804 and a higher rating under another diagnostic code is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7803, 7805 (2017).  

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 


ORDER

Entitlement to service connection for white matter disease is dismissed.  

Entitlement to service connection for bilateral pes planus is dismissed.  

Entitlement to a compensable rating for multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324 is dismissed.  

New and material evidence having been received, reopening of the claim of entitlement to service connection for migraine headaches is granted.  

Entitlement to service connection for migraine headaches is granted.  

Entitlement to service connection for PTSD is granted.  

Entitlement to an initial rating of 10 percent, but not higher, for a service-connected left lower extremity residual scar is granted.  




REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided.  

At his October 2017 hearing before the Board, the Veteran asserted that his service-connected left lower extremity peripheral neuropathy had worsened since his August 2014 VA examination.  Thus, the Board finds that another VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected left lower extremity peripheral neuropathy.  

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issue on appeal.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.  

2. Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the current level of severity of all impairment resulting from his service-connected left lower extremity peripheral neuropathy.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

3. Confirm that the VA examination report comports with this remand and undertake any other development determined to be warranted.  

4. Then, readjudicate the remaining issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


